United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Cheung et al.			:
Application No. 15/318,870			:		Decision on Petition
Int’l Filing Date: July 2, 2015			:				
Attorney Docket No. 5773.1006-001		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed February 1, 2022, 2021, to revive the above-identified application.

The petition is granted.

A petition under 37 C.F.R. § 1.137(a) was filed on August 26, 2021.  The Office issued a decision dismissing the petition on December 10, 2021.  The decision requests information concerning the initial abandonment of the application and the delay in filing the petition to revive.  The renewed petition was filed with additional information on February 1, 2022.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied, and the application is hereby revived.

Technology Center Art Unit 2822 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions